Drawings
The drawings are objected to because:
At Fig. 2, the reference numeral 115 fails to indicate portions of the first leg 105 and second leg 107 of the second circular disk 103.  
At Fig. 2, the reference character W2 fails to indicate axial width of a cross section varying over a radial direction of the first leg 105 and second leg 107 of the second circular disk 103.
At Fig. 2, the reference numeral 117 fails to indicate a protrusion of the second circular disk 103.  
Reference numeral 118 fails to a hub connecting the first leg 105 and second leg 107 of the second circular disk 103.
A widening section like that recited in claim 2 is not indicated in the drawings.

In the reply filed August 16, 2021, applicant argues the drawing objections should be withdrawn because the drawings are good enough in spite of their flaws.  However, the examiner, not applicant, determines the completeness and consistency of the drawings.  See MPEP 608.02(e)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because:
A widening section like that recited in claim 2 is not described in the detailed description of the invention.
Protrusions 116, 117, as recited in claims 1 & 11 are not described as extending in an axial direction in the detailed description of the invention.
The outer surfaces of protrusions 116, 117 being defined by an equal outer diameter as recited in claim 12 are not described in the detailed description of the invention.

In the reply filed August 16, 2021, applicant argues the specification objections should be withdrawn because each of the noted claim limitations is mentioned in the Summary of the Invention.  However, those limitations are not described in the detail description of the invention as required under 37 CFR 1.71 and 1.75(d).  The summary is no substitute for a detailed description as is clearly stipulated in 37 CFR 1.73 where it is stated that a summary “should precede the detailed description”, not replace it.

Claim Objections
Claim 1 is objected as failing to comply with 37 CFR 1.75(i) to because:
Text at line 11 should be indented.
Text at line 14 following “and” should be indented at a subsequent line.
Text at line 17 following “and” should be indented at a subsequent line.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations, “a weld defining an outermost surface” and “a plurality of through-holes through the [weld]” in lines 18 & 19.  

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the limitation, “a plurality of through-holes through the [weld]” in lines 18 & 19.  However, there is no explanation, much less enabling disclosure, of how to produce a satisfactory weld connection that includes a plurality of functional ventilation holes.  

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitations "the meeting point" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation, “a boundary”.  It is unclear if this boundary is the same as or different from the meeting point recited previously.
Claim 8 recites the limitation, “a smooth cylindrical outer surface”.  It is unclear if this outer surface is the same as or different from the outer surface recited at claim 1, line 17.
Claim 9 recites the limitation, “a connection”.  It is unclear if this boundary is the same as or different from the weld recited previously.
Claim 9 recites the limitation, “a venting through hole”.  It is unclear if this hole is one of, or separate from the through-holes recited previously.

Each of claims 7, 9 & 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims from which they depend.

Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Faass, US 2007/0049379 in view of Williams, US 1,790,516.  Faass discloses a flexible coupling assembly (10) for a power transmission system comprising:
 a first circular disk (11) defining a u-shaped radial cross-section including a first leg (13) and a second leg (13) connected at an inner diameter thereof circumscribing an axial bore of the flexible coupling and disconnected at an outer diameter of the first circular disk configured to connect to a first rotating member interface (15); and 
a second circular disk (11) defining a u-shaped radial cross-section including a first leg (13) and a second leg (13) connected at an inner diameter thereof circumscribing the axial bore of the flexible coupling and disconnected at an outer diameter of the second circular disk configured to connect to a second rotating member interface (15), 

wherein the portion having an axial width of a cross section varying over a radial direction of each leg includes a narrowing section (28) and a widening section (29) in a radial direction away from the inner diameter,
wherein the cylindrical outer surface of the meeting point of the first and second circular disk is defined by a weld (paragraph 0022) defining an outermost surface,
wherein the first leg of the first circular disk  and the second leg of the second circular disk is configured to connect at the outer diameter to the first and second rotating member interfaces, respectively.
Faass does not expressly disclose a plurality of venting through holes where the disks are connected.  Williams shows a shows a coupling assembly (Fig. 3) comprising a plurality of venting through holes (25, 27) at the connection (22) of first and second circular disks (13, 13a).  At page 1, lines 35-40 and page 3, lines 10-13, Williams teaches providing a plurality of venting through holes (25, 27) at the connection (22) of first and second circular disks (13, 13a) in order to provide a means for cooling the coupling assembly.  It would have been obvious to one of ordinary skill in the art to modify the coupling assembly of Faass by including a plurality of venting through holes at the connection of its first and second circular disks in order to provide a means for cooling the coupling assembly as taught by Williams.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger, US 2,647,380 in view of Williams.  Troeger shows a flexible coupling assembly (13) for a power transmission system comprising: 
a first circular disk (20) defining a u-shaped radial cross-section including a first leg (21)
and a second leg (21) connected at an inner diameter thereof circumscribing an axial bore (see Fig. 1) of the flexible coupling and disconnected at an outer diameter of the first circular disk configured to connect to a first rotating member interface (17); and
a second circular disk (20) defining a u-shaped radial cross-section including a first leg
(21) and a second leg (21) connected at an inner diameter thereof circumscribing the axial bore of the flexible coupling and disconnected at an outer diameter of the second circular disk configured to connect to a second rotating member interface (25),
wherein the first leg and the second leg of each circular disk (20) includes a portion having an axial width of a cross section varying over a radial direction (col. 2, line 4 & 5) connecting a protrusion (22) at the outer diameter and a hub (see Fig. 2) connecting the first leg and second leg of the first circular disk located at the inner diameter,
wherein Fig. 2 shows the portion having an axial width of a cross section varying over a
radial direction of each leg includes a narrowing section and a widening section in a radial direction away from the inner diameter, 
wherein Fig. 1 shows the protrusion (22) of each leg is configured to connect to a	feature of the flexible coupling assembly adjacent to each relative circular disk,
wherein Fig. 1 shows the outer diameter is the radially outermost point of the assembly,
wherein Figs. 1 & 2 show each protrusion 22 extends in an axial direction, and that the

Troeger does not expressly disclose welding the first and second circular disks (20) to rotating member interfaces (15) and each other.  Instead Troeger shows the first and second circular disks (20) bolted (18, 19) to rotating member interfaces (15) and each other.  However, it would have been obvious to one of ordinary skill in the art to modify the coupling assembly of Troeger by welding instead of bolting the first and second circular disks (20) to rotating member interfaces (15) and each other, since welding is an art recognized equivalent of bolting for such assemblies.  (See also Faass paragraphs 0021 & 0022, and item 10a in the first Office action on the merits, which was filed  May 14, 2021).
Troeger does not expressly disclose a plurality of venting through holes where the disks are connected.  Williams shows a shows a coupling assembly (Fig. 3) comprising a plurality of venting through holes (25, 27) at the connection (22) of first and second circular disks (13, 13a).  At page 1, lines 35-40 and page 3, lines 10-13, Williams teaches providing a plurality of venting through holes (25, 27) at the connection (22) of first and second circular disks (13, 13a) in order to provide a means for cooling the coupling assembly.  It would have been obvious to one of ordinary skill in the art to modify the coupling assembly of Troeger by including a plurality of venting through holes at the connection of its first and second circular disks in order to provide a means for cooling the coupling assembly as taught by Williams.

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive:
Applicant argues the flexible coupling assembly (10) of Faass includes bolted, not welded connections between the disks (11).  However, at paragraph 0022 Faass expressly discloses using welds in place of bolts.
Applicant argues flexible coupling assembly (13) of Troeger requires a cover and therefore could not be modified to include venting holes like that of the instant invention.  However, the functionality of the flexible coupling assembly (13) does not require a cover. Troeger merely discloses cover (50) as a means for protecting the flexible coupling assembly from external damage, i.e. not a structure that would necessarily prevent holes like that of the instant invention from functioning as venting holes for the flexible coupling assembly (13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Greg Binda/Primary Examiner, Art Unit 3679